Citation Nr: 0120558	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  97-15 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a heart disability 
as secondary to service connected gunshot wounds to the 
buttocks.

2.  Entitlement to service connection for a right lower leg 
circulatory disability as secondary to a service connected 
disability of the right knee.

3.  Entitlement to service connection for a left groin 
disability secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Esq.





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1942 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the Portland, 
Oregon Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for heart 
disability as secondary to the service-connected gunshot 
wounds to the buttocks, denied service connection for a right 
lower leg circulatory disability as secondary to the service-
connected right knee disability, denied service connection 
for a left groin disability as secondary to the service-
connected right knee disability, and denied service 
connection for left ulnar nerve transposition, with residual 
atrophy of the left hand.  

In a September 1999 decision, the Board denied service 
connection for heart disability as secondary to the service-
connected gunshot wounds to the buttocks, denied service 
connection for a right lower leg circulatory disability as 
secondary to the service-connected right knee disability, 
denied service connection for a left groin disability as 
secondary to service-connected disabilities, and remanded to 
the RO the claim for service connection for left ulnar nerve 
transposition, with residual atrophy of the left hand, for 
further evidentiary development.  The veteran filed an appeal 
of the Board's decision pertaining to the claims for 
secondary service connection for heart disability, a right 
lower leg circulatory disability, and a left groin disability 
to the U.S. Court of Appeals for Veterans Claims (Court).  

In November 2000, VA (the appellee) filed with the Court an 
Unopposed Motion for Partial Remand and to Stay Further 
Proceedings.  On December 11, 2000 the Court issued an order, 
granting the Unopposed Motion for Remand, and vacating the 
portion of the Board's September 1999 decision that denied 
service connection for a heart disability, a right lower leg 
circulatory disability, and a left groin disability.  The 
case is now back before the Board for further review.

The Board also notes that as indicated in the September 1999 
Board decision, the issue of whether new and material 
evidence has been presented to reopen the veteran's claim for 
entitlement to service connection for a heart disability on a 
direct basis has been referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The preponderance of the evidence weighs against a 
finding that the veteran's heart disability was due to his 
service-connected gunshot wound to the buttocks.

3.  The preponderance of the evidence weighs against a 
finding that the veteran's right lower leg circulatory 
disability was due to his service-connected right knee 
disability.

4.  The preponderance of the evidence weighs against a 
finding that the veteran's left groin disability was due to a 
service-connected disability. 



CONCLUSIONS OF LAW

1.  The veteran's heart disability was not proximately due to 
or aggravated by the service-connected gunshot wound to the 
buttocks.  38 C.F.R. § 3.310 (2000).

2.  The veteran's right lower leg circulatory disability was 
not proximately due to or aggravated by the service-connected 
disability of the right knee.  38 C.F.R. § 3.310.

3.  The veteran's left groin disability was not proximately 
due to or aggravated by any service-connected disabilities.  
38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Heart Disability

The record reflects that entitlement to service connection 
for a gunshot wound of the buttocks was established in a May 
1945 rating decision.  The veteran is currently in receipt of 
a 20 percent evaluation for the residuals of a gunshot wound 
to the right buttocks, muscle group XVII, and a 20 percent 
evaluation for the residuals of a gunshot wound to the left 
buttocks, muscle group XVII.

On VA examination in November 1949 the diagnosis was valvular 
heart disease, combined aortic insufficiency and mitral 
stenosis.  While the history of the veteran's gunshot wounds 
was noted, the examiner did not express an opinion as to the 
possibility of an etiological relationship between the 
veteran's service-connected gunshot wounds and his heart 
disability.

On a VA special heart examination in September 1950, the 
examiner stated that no cardiovascular disease was 
demonstrated upon physical examination.

On VA examination in June 1966 the diagnoses were 
arteriosclerotic heart disease, coronary atherosclerosis, and 
angina pectoris.  

Subsequent records from the Roseburg VA Medical Center show 
treatment and evaluation of cardiovascular disease.  In March 
1983 the veteran underwent an unrelated medical procedure and 
the diagnoses included coronary artery disease.  In October 
1988 the diagnoses included coronary artery disease.  In 
September 1995 the diagnoses included coronary artery 
disease, a history of several myocardial infarctions, and 
congestive heart failure.  In December 1994 the assessment 
included stable coronary artery disease. 

On VA examination for diseases of the heart in November 1996, 
the veteran reported that he was told during service in 1943, 
while he was being treated for a leg trauma, that he had some 
type of heart disability, but he was not told any details.  
He was subsequently found to have coronary disease in the 
1950's, and he stated that he had experienced several 
myocardial infarctions over the years.  Following the 
examination, the diagnoses included possible valvular heart 
disease, and coronary heart disease.  In answer to a question 
pertaining to the relationship of a heart disability to the 
service connected trauma of the legs or back, the examiner 
stated that there was no direct relationship between the 
veteran's heart disease and the service connected trauma.

In September 1997, the veteran offered testimony at a 
hearing, before a hearing officer, at the RO.  He testified 
that he was found to have a heart disability prior to 
entering service, and that he had originally been rejected by 
the military as a result of this disability.  However, he was 
eventually drafted and accepted into service.  The heart 
disability was not noted again until after he was 
hospitalized for treatment of his gunshot wounds.  The 
veteran reported that he received treatment from private 
doctors for his heart disability shortly after discharge from 
service, but that these records were no longer available. 

The veteran has contended that his heart disability was 
caused by his service-connected gunshot wounds to the 
buttocks.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A.  § 1110.  In addition, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Service connection may also be established when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The record reflects that the veteran has a current heart 
disability, as he has been diagnosed with coronary heart 
disease.  There is, however, no competent medical evidence of 
record which tends to support the veteran's contentions that 
his heart disability is due to his gunshot wounds.  Although 
the veteran has claimed that his heart disability was caused 
by his gunshot wound to the buttocks, the veteran is a lay 
person, and as a layperson, he does not have the expertise to 
opine regarding medical etiology.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  The only medical opinion to address the 
etiology of the veteran's heart disability is the November 
1996 VA examination, in which the VA examiner opined that 
there was no direct relationship between the veteran's heart 
disease and the service connected traumas. 

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
The clear preponderance of the evidence shows that the 
veteran's heart disability is not related to the service-
connected gunshot wound to the buttocks; accordingly, service 
connection on a secondary basis is not warranted.  38 C.F.R. 
§§ 3.303, 3.310; Gilbert, supra.

Right Lower Leg Circulatory Disability

The record reflects that entitlement to service connection 
for a right knee disability was established in a May 1945 
rating decision; and that this disability is currently 
evaluated as 20 percent disabling.

On VA examination in November 1949 the examination was 
negative for a circulatory problem of the right leg.

On VA examination in September 1950, it was noted that the 
veteran did not have any ankle edema.  It was also noted that 
his peripheral arteries were possibly thickened, but not 
notably.  

On VA examination in June 1966 it was noted that the veteran 
did not have any ankle edema. 

On VA examination in July 1979, the veteran did not have any 
complaints pertaining to the circulation in his right leg and 
there was no diagnosis of a right leg circulatory disability.

In March 1993 the veteran was hospitalized at a VA facility 
and the diagnoses at discharge included probable peripheral 
vascular disease.  

Thereafter, records from the Roseburg VAMC and the Portland 
VAMC reflect that the veteran was seen for treatment and 
evaluation for peripheral vascular disease.  In May 1996 he 
complained of vascular problems in the lower extremities.  In 
July 1996 he complained of intermittent claudication, greater 
on the left than the right, that was progressively worsening.  
The diagnoses included intermittent claudication and 
peripheral vascular disease, "rel. severe".  Vascular testing 
showed "bilateral fem-pop-tibial" disease.   

In November 1996, the veteran was afforded a VA examination 
of the arteries and veins.  The veteran reported that he 
developed calf pain on walking, after trauma to his legs in 
service.  The diagnosis was peripheral vascular disease, 
lower extremities, symptoms developing after bilateral lower 
extremity trauma in service.  

It appears that in January 1997 the RO received another copy 
of the November 1996 VA examination, which also included a 
handwritten note, presumably from the VA examiner, on the 
second page of the examination report.  This notation stated 
that "in answer to question on 2507 the [service-connected] 
trauma (multiple fractures) could have precipitated [and] 
aggravated the vascular condition in his legs".  It was also 
noted that the veteran indicated that the calf pain began 
after the leg trauma.  

On VA examination of the bones in November 1996, the 
pertinent medical history included a history of tobacco 
addiction, and it was noted that the veteran still smoked.  
The diagnoses included vascular insufficiency of the lower 
extremities.  An addendum to this examination noted that the 
veteran's claims folder was available for review.  A review 
of the record indicated that the veteran's circulatory 
problems were longstanding, and certainly suggestive of 
arteriosclerosis.  Peripheral vascular testing suggested that 
he had femoropopliteal tibial obstructive disease which was 
present in both legs and worse on the left.  A right knee 
disability was noted.  However, it was also noted that the 
veteran had a long history of tobacco use, and the examiner 
suspected that this was the main etiology of his disability.  
The final diagnoses included vascular insufficiency, both 
lower extremities, left greater than right.

At the September 1997 hearing, the veteran indicated that 
while he believed it to be a possibility that the circulatory 
problems of the right leg were due to his service connected 
gunshot wounds, he believed it to be more likely that his 
disability developed secondary to the right knee disability.  
He argued that the treatments and surgery he had received for 
his right knee disability may have affected the circulation. 

On VA examination of the muscles in December 1997, the 
examiner noted that the veteran was "currently having 
claudication and vascular insufficiency of his legs, and . . 
. that this is almost certainly not connected to his service 
related injuries".

The veteran contends that his right lower leg circulatory 
disability was caused by his service-connected right knee 
disability.  The record reflects that he has been diagnosed 
with peripheral vascular disease of the lower extremities; 
thus he has a current circulatory disability of the right 
lower leg.  

As noted above, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
The medical evidence of record shows that on VA examination 
in November 1996, the diagnosis was peripheral vascular 
disease, lower extremities, symptoms developing after 
bilateral lower extremity trauma in service.  However, the 
record clearly shows that the veteran did not develop 
circulatory problems of the right leg after the trauma, but 
that this disability developed many years afterwards.  As 
this history of symptoms developing after trauma in service 
was apparently provided by the veteran, the Board notes that 
any opinion based upon an inaccurate factual premise has no 
probative value.  LeShore v. Brown, 8 Vet. App. 406 (1995).

Moreover, a notation to the November 1996 VA examination 
report indicated that "the [service-connected] trauma 
(multiple fractures) could have precipitated [and] aggravated 
the vascular condition in his legs", and it was also noted 
that the veteran indicated that the calf pain began after the 
leg trauma.  Although this opinion, presumably provided by 
the VA examiner, tends to support the veteran's contentions, 
the Board finds that the words "could have" are speculative, 
and that there is no supporting clinical data or other 
rationale for the opinion, other than the note that the 
veteran indicated that the calf pain began after the leg 
trauma.  The U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  In that regard, the Board notes that the VA 
examiner's opinion does not reflect a review of the clinical 
record or show that the examiner based the opinion on 
anything other than the veteran's self-reported history.  

Weighing against this opinion rendered on VA examination of 
the arteries in 1996, are two additional VA examiner's 
opinions.  On VA examination of the bones in November 1996, 
the diagnoses included vascular insufficiency of the lower 
extremities.  In an addendum rendered after the VA examiner 
reviewed the claims folder, it was noted that the veteran's 
circulatory problems were longstanding, and suggestive of 
arteriosclerosis.  Peripheral vascular testing suggested 
femoropopliteal tibial obstructive disease in both legs.  It 
was noted that the veteran had a long history of tobacco use, 
and the examiner opined that this was the main etiology of 
his disability.  Also, on VA examination in 1997, the 
examiner noted that the veteran was having claudication and 
vascular insufficiency of his legs, and that this was "almost 
certainly not connected to his service related injuries".  

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert, supra.  The Board finds that the 
opinions rendered on VA examination of the bones in 1996 and 
the VA examination in 1997, which tend to show that the 
veteran's vascular problems are not related to the service-
connected right knee disability, outweigh the VA examiner's 
opinion provided on VA examination of the arteries in 1996, 
which tends to support the veteran's contentions.  And 
although the veteran has claimed that his right lower leg 
circulatory disability was caused by his right knee 
disability, the veteran is a lay person, and as a layperson, 
he does not have the expertise to opine regarding medical 
etiology.  Layno, supra. 

Thus, the Board finds that the preponderance of the evidence 
shows that the veteran's right lower leg circulatory 
disability is not related to the service-connected right knee 
disability; accordingly, service connection on a secondary 
basis is not warranted.  38 C.F.R. §§ 3.303, 3.310; Gilbert, 
supra.

Left Groin Disability

The record reflects that the veteran was afforded VA 
examinations in November 1949, September 1950, June 1966, and 
July 1979.  These examinations were negative for complaints 
regarding the left groin, and did not contain a diagnosis of 
a left groin disability.  

Treatment records from the Roseburg VAMC and the Portland 
VAMC, dated in March 1983, October 1988, and from December 
1994 to July 1996 are negative for a left groin disability.

On VA examination of the bones in November 1996 the veteran 
reported that he had been evaluated at a VA facility for 
vascular problems, and had been told that he had a blockage 
in the left groin.  He also complained of intermittent 
shooting pains in the left groin, which usually occurred with 
sitting.  There was a history of a left inguinal hernia and 
it was noted that the veteran had a history of tobacco 
addiction.  Examination of the groin revealed femoral pulses 
to be somewhat diminished but present.  There was no evidence 
of a hernia.  The diagnoses included vascular insufficiency 
of the lower extremities.

After review of the veteran's claims folder, an addendum to 
the November 1996 examination was submitted by the examiner.  
The examiner stated that the veteran's left groin complaints 
were not related to any of his service connected disorders, 
and that the veteran's left groin pain was probably related 
to an old left inguinal hernia.  The final diagnoses included 
vascular insufficiency of the lower extremities, but did not 
include a left groin disability.

In September 1997, the veteran testified at a personal 
hearing at the RO that he believed he had a disability of the 
left groin as a result of his service-connected gunshot 
wounds.  He reported that he had pain from the crease between 
his leg and torso which radiated down his left leg.  He 
indicated that he had never been told by a doctor that this 
was due to his gunshot wounds.  He claimed he had bleeding, 
and that he continued to have shrapnel work its way out of 
his body.  The veteran testified that his groin pain had 
begun as soon as he started walking following recovery from 
his gunshot wounds.  

On VA examination in December 1997 the examiner noted that 
the veteran was currently having symptoms of claudication and 
vascular insufficiency of the legs, but that this was almost 
certainly not connected to his service related injuries.  In 
an addendum to the December 1997 examination received in 
March 1999, the VA examiner stated that there was no evidence 
of any injury or shrapnel in the left groin area and further 
noted that the veteran did not have any left groin complaints 
at the time of the December 1997 examination.

The veteran has contended that he had a left groin disability 
that was caused by service-connected disabilities.  

The record reflects that the veteran has complained of left 
groin pain, however, a current left groin disability has not 
been shown by the medical evidence of record.  On VA 
examination in 1996, the VA indicated that the veteran's left 
groin complaints were probably due to an old left inguinal 
hernia and were not related to any service connected 
disability.  On the December 1997 VA examination and the 
March 1999 addendum, there was no evidence of any injury or 
shrapnel in the left groin area and it was also noted that 
the veteran did not have any left groin complaints at the 
time of the examination in 1997.  Entitlement to service 
connection for a disease or injury is limited to cases where 
there is a resulting "disability", and in the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Additionally, pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 12 Vet. App. 282, 285 
(1999).  Thus, since there is no objective medical evidence 
of a current left groin disability, service connection for 
such disability is not warranted.  The Board also notes that 
although the veteran contends that his left groin pain is 
related to his service-connected disabilities, the medical 
evidence of record contradicts his contentions, and moreover, 
the veteran is a lay person, and as a layperson, he does not 
have the expertise to opine regarding medical etiology.  
Layno, supra.

The preponderance of the evidence therefore shows that the 
veteran does not have a left groin disability that is related 
to service-connected disabilities; accordingly, service 
connection on a secondary basis is not warranted.  38 C.F.R. 
§§ 3.303, 3.310; Gilbert, supra.

Applicability of the Veterans Claims Assistance Act

As noted in the introduction, in November 2000, VA filed an 
Unopposed Motion for Partial Remand and to Stay Proceedings, 
claiming that a remand was required due to the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  It was 
noted that whether the development of the case met the new 
statutory requirements under the VCAA was a "factual issue 
that must be addressed first by [the Board]".  

In that regard, the Board notes that the VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
the Board finds that the VA's duties, as set out in the VCAA, 
have nonetheless been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102 and 5103).  
The Board finds that the veteran has been notified in the 
February 1997 rating decision, the March 1997 statement of 
the case, subsequent supplemental statements of the case in 
November 1997 and April 1999, and even in the September 1999 
Board decision of what would be necessary, evidentiary wise, 
for secondary service connection to be granted for a heart 
disease, a right lower leg circulatory disability, and a left 
groin disability.  The Board therefore concludes that the 
discussions in the rating decision, the statement of the 
case, the supplemental statements of the case, and the Board 
decision adequately informed the veteran of the evidence 
needed to substantiate this claim, and complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  The Board also notes that in February 
2001 the veteran's attorney was notified that additional 
argument and evidence may be submitted in support of the 
veteran's appeal.  The only evidence received was a VA 
medical record in which the physician essentially discussed 
the veteran's pending VA benefits claims, and noted the 
veteran's diagnoses.  The Board therefore notes that this 
evidence was not probative of whether a heart disability, 
right lower leg circulatory disability, or left groin 
disability are related to service-connected disabilities.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The veteran reported 
receiving treatment for his claimed disabilities at the at 
VAMC's in Roseburg and Portland.  The record reflects that 
the RO requested treatment records from these sources; thus, 
the Board finds that the RO provided the requisite assistance 
to the veteran in obtaining named VA treatment records.  He 
also testified in 1997 that he had been treated just after 
service by private doctors for his heart disability, and 
testified that these doctors told him he had heart trouble; 
there is no indication that these doctors may have attributed 
a heart disability to gunshot wound.  Accordingly, such 
records would not be pertinent to this secondary service 
connection claim.  Furthermore, the veteran conceded that 
those records were unavailable.  The record also reflects 
that the veteran underwent VA examinations in 1996 and 1997, 
after which the VA examiners provided opinions regarding the 
veteran's claims for secondary service connection.  Thus, the 
Board finds that the RO has satisfied the duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that VA has 
satisfied its duties, as set out in the VCAA, to notify and 
to assist the veteran in this case.  Thus, the Board finds 
that further development is not warranted. 


ORDER

Entitlement to service connection for a heart disability as 
secondary to service connected gunshot wounds to the buttocks 
is denied.

Entitlement to service connection for a right lower leg 
circulatory disability as secondary to a service connected 
disability of the right knee is denied.

Entitlement to service connection for a left groin disability 
secondary to service connected disabilities is denied.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 

